PARKS, Judge,
specially concurring:
In the instant case, the petitioner claims that the trial court failed to determine if there was a factual basis for his guilty plea. The record shows that the trial court *964read the allegations contained in the information to the petitioner and then later asked him if he was in fact guilty of the offense charged as alleged in the information. Petitioner replied affirmatively. I believe that this procedure was minimally sufficient to provide a factual basis. See Davis v. State, 704 P.2d 497, 499 (Okl.Cr.1985).
I write separately, however, to emphasize that the better practice is to require the defendant to state in his or her own words what happened. See Coyle v. State, 706 P.2d 547, 548 (Okl.Cr.1985). As pointed out by my brother Judge Brett in his separate opinion in Coyle, the foregoing method gives defendants an opportunity to give their version of the facts which allows the sentencing judge to gain insight into important factors such as specific intent and possible defenses. Id. at 549. Such a practice further assures that defendants who plead guilty are in fact guilty of the offense charged, provides a solid record which eliminates post-conviction evidentia-ry hearings aimed at determining the accuracy of guilty pleas, and develops information useful to the sentencer. Id. On the basis of the foregoing, I concur in the opinion of Judge Bussey.